DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 05/13/2022 that was entered by the Request for Continued Examination (RCE) following the Final Rejection of 03/14/2022. Claims 1, 4-6, 9 and 13-15 were amended; claims 7-8 and 11-12 were cancelled. Claims 1, 3-6, 9-10 and 13-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/13/2022, with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claims.

Claim Objections
Claim 15 is objected to because of the following informalities:  
claim 15 at line 7 reads “a further lightning protection system” but should likely read “a further lightning protection cover”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0090968, herein referenced as Hansen, in view of US 3416027, herein referenced as Amason, in further view of US 2011/0305574, herein referenced as Stiesdal.
Regarding Claim 1, Hansen teaches of a method for providing a wind turbine blade (blade 10 fig. 5) with lightning protection (see title), the method comprising the steps of:
	providing a blade body (see body of blade 10 fig. 5) comprising a fiber composite material (“Wind turbine blades are generally formed from fibre-reinforced plastics material, e.g. glass fibres and/or carbon fibres which are arranged in a mould and cured with a resin to form a solid structure” para. 71) which is fully cured (“the lightning protection system is arranged to be retrofitted to an existing wind turbine blade” para. 24; since the disclosure of Hansen relates to an existing wind turbine blade, an existing blade would be fully cured), and 
a tip of the blade body (see tip 14 of blade 10 fig. 5),
providing a further lightning protection cover (see conductive band 76 fig. 5), 
attaching the further lightning protection cover (76 fig. 5; “the band can be applied to a blade surface, it may be relatively easily retrofitted to an existing blade. Such a retrofitting operation may comprise attaching a conductive band to the blade surface, e.g. through an adhesive bond” para. 25), wherein attaching the further lightning protection cover comprises fully surrounding, with the further lightning protection cover, the blade body (band 76 is shown to fully surround the blade’s circumference in fig. 5 and fig. 6; “Preferably, said conductive band forms a continuous conductive path around the circumference or perimeter of the wind turbine blade at the longitudinal location” para. 16) when seen in a cross section taken at right angles to a longitudinal axis of the blade body (blade 10 fig. 5), wherein the further lightning protection cover is attached at a distance (band 76 is shown to be attached at a distance from the tip receptor 72 at the blade tip 14 in fig. 5) from the [tip lightning protection] (see tip receptor 72 fig. 5), connecting the second conductive medium of the further lightning protection cover to an existing lightning protection system of the wind turbine (see electrical connection between lightning conductor 70 and band 76 in fig. 6; “As the band can be applied to a blade surface, it may be relatively easily retrofitted to an existing blade” para. 25), wherein the existing lightning protection system of the wind turbine is electrically connected to ground (“the down-conductor 70 may be connected to ground” para. 72),
wherein the lightning protection cover and/or the further lightning protection cover are attached to the blade body with an adhesive medium (“attaching a conductive band to the blade surface, e.g. through an adhesive bond” para. 25).

However, Hansen fails to anticipate providing a lightning protection cover comprising a non-conductive medium and a conductive medium embedded in the non-conductive medium,
attaching the lightning protection cover to the blade body, wherein attaching the lightning protection cover comprises encasing, with the lightning protection cover, a tip of the blade body, [and] 
[the further lightning protection cover] comprising a second non-conductive medium and a second conductive medium embedded in the second non-conductive medium.
Hansen and Amason are analogous art in that both relate to the field of endeavor of lightning protection.
Amason teaches of [a lightning protection cover] (see lightning protection strip assembly 28 fig. 3) comprising a second non-conductive medium (see layers 32, 34, 36 and 40 formed of neoprene in fig. 3; neoprene being a non-conductive material) and a second conductive medium (copper wire segments 38 fig. 3) embedded in the second non-conductive medium (copper wire segments 38 shown to be embedded between the layers of neoprene in fig. 3). Amason teaches that their lightning protection strip assembly “provides very low degradation effect and which is acceptable for use with any antenna” in in col. 1 lines 53-56. This disclosure from Amason establishes that their strip assembly was known in the art before the effective filing date of invention.
Since the disclosure of Amason establishes that their lightning protection strip assembly was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the conductive band of Hansen for the strip assembly from Amason, for the predictable result of a lightning protection means with ‘very low radar pattern degradation effect’ as taught by Amason. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”.

However, the combination of Hansen and Stiesdal fails to teach providing a lightning protection cover comprising a non-conductive medium and a conductive medium embedded in the non-conductive medium, 
attaching the lightning protection cover to the blade body, wherein attaching the lightning protection cover comprises encasing, with the lightning protection cover, a tip of the blade body.
Stiesdal is considered analogous art since it relates to the field of endeavor of lightning protection.
Stiesdal teaches of providing a lightning protection cover (rotor blade extension member 6 fig. 1) comprising a non-conductive medium (blade tip member 6 [is] made of an electrical insulating material such as glass fibre” para. 31) and a conductive medium (see rod 8, anchor 9 and receptor 16 in fig. 3; “rod 8 is made of an electrically conductive metal such as steel for instance” para. 31) embedded in the non-conductive medium (the rod 8 and lightning receptor are shown to be embedded into the blade tip member 6 in fig. 3; the blade tip member 6 is formed from a non-conductive material as described in para. 31), 
attaching the lightning protection cover to the blade body, wherein attaching the lightning protection cover (6 fig. 3) comprises encasing, with the lightning protection cover (the extension member is shown to cover and encase a tip of the blade in figs. 2-4), a tip of the blade body (“the connecting means is adapted to establish or establishes both a mechanical and electrical junction of the blade tip member and the rotor blade since the connecting means is being connected to the lightning down conductor integrated in the rotor blade” para. 8).
Stiesdal teaches that “the rotor blade tip member may be shaped as a winglet. Winglets are intended to improve the efficiency of the rotor blade in such a manner, that the aerodynamic properties of the blade tip member and when connected to the rotor blade, of the entire rotor blade assembly may be further improved or adjusted” in para. 16. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the blade tip in the combination of Hansen and Amason with the winglet tip extension from Stiesdal so as to allow for the ‘improvement/adjustment of aerodynamic properties’ as taught by Stiesdal. This modification would result in the conductive mediums being connected to each other since they are both connected to the down conductor of the lightning protection system.

Regarding Claim 4, the combination of Hansen, Amason and Stiesdal comprises the method according to claim 1. However, said combination fails to explicitly teach wherein the adhesive medium is configured to allow a reversible attachment of the lightning protection cover and/or the further lightning protection cover to the blade body. Hansen does disclose the use of adhesive to bond the conductive band via adhesive to the blade in para. 25. 
While adhesive reversible attachment (i.e. removable) is not taught by the combination of above, adhesive solvents (e.g. rubbing alcohol, Goo Gone liquid surface safe adhesive remover, etc.) for removing or dissolving adhesive would be known to one of ordinary skill in the art who has experience with adhesives. The use of solvents to remove/dissolve adhesive would allow for a reversible attachment. Therefore, it would have been obvious before the effective filing date of invention that one of ordinary skill in the art could utilize an adhesive solvent in the combination of Hansen, Amason and Stiesdal to allow a reversible attachment of the further lightning protection cover to the blade body. One of ordinary skill would have been motivated to utilize an adhesive solvent if a component needs replacement or if a component was improperly positioned.

Regarding Claim 5, the combination of Hansen, Amason and Stiesdal comprises the method according to claim 1, but fails to explicitly teach said method further comprising applying the adhesive medium to the non-conductive medium before attaching the lightning protection cover to the blade body and/or apply the adhesive medium to the second non-conductive medium before attaching the further lightning protection cover to the blade body. 
Hansen does disclose the use of adhesive to bond the conductive band via adhesive to the blade in para. 25. 
It would be obvious to one of ordinary skill in the art that the adhesive medium could be applied to the second non-conductive medium before attaching the further lightning protection cover to the blade body since it is known to have adhesive predisposed on a component prior to adhering to another surface with the adhesive being preserved by a release film, similar to a release film on the back of a sticker. As such, claim 5 would be obvious in the combination of Hansen, Amason and Stiesdal. One of ordinary skill in the art would be motivated to do this so that the adhesive can be applied at an earlier step, saving time during installation.

Regarding Claim 15, Hansen recites a wind turbine blade (blade 10 fig. 5) comprising:
	a blade body (see body of blade 10 fig. 5) made of a fully cured fiber composite material (“Wind turbine blades are generally formed from fibre-reinforced plastics material, e.g. glass fibres and/or carbon fibres which are arranged in a mould and cured with a resin to form a solid structure” para. 71; “the lightning protection system is arranged to be retrofitted to an existing wind turbine blade” para. 24, since the disclosure of Hansen relates to an existing wind turbine blade, an existing blade would be fully cured);
	a tip of the blade body (see tip 14 of blade 10 in fig. 5),
	a further lightning protection system (conductive band 76 fig. 5; this limitation is being interpreted to be “a further lightning protection cover” based on the claim in its entirety, see claim objection above) attached to the blade body at a distance from the [tip lightning protection] (see tip receptor 72 fig. 5), wherein the further lightning protection cover fully surrounds the blade body (see conductive band 76 fully surround the part of blade 10 in fig. 5 and fig. 6) when seen in a cross section taken at right angles to a longitudinal axis of the blade body (10 fig. 5); 
	wherein the [tip lightning protection] (see tip receptor 72 fig. 5) is electrically connected to the second conductive medium of the further lightning protection cover (conductive band 76 fig. 5; is connected via the down conductor 70 to 72) and the second conductive medium of the further lightning protection cover (conductive band 76 is shown to be connected to the down conductor 70 and tip receptor 72 fig. 5 ) is electrically connected to a lightning protection system of a wind turbine (see down conductor 70 which connects with a lightning protection system of the wind turbine in fig. 5), wherein the lightning protection system of the wind turbine is electrically connected to ground (“the down-conductor 70 may be connected to ground” para. 72),
wherein the […] further lightning protection cover (76 fig. 5) are attached to the blade body with an adhesive medium (“attaching a conductive band to the blade surface, e.g. through an adhesive bond” para. 25).

However, Hansen fails to anticipate a lightning protection cover attached to the blade body, wherein the lightning protection cover includes a non-conductive medium and a conductive medium embedded in the non-conductive medium, and wherein the lightning protection cover encases a tip of the blade body; and
wherein the further lightning protection cover includes a second non-conductive medium and a second conductive medium embedded in the second non-conductive medium.
Hansen and Amason are analogous art in that both relate to the field of endeavor of lightning protection.
Amason teaches of [a lightning protection cover] (see lightning protection strip assembly 28 fig. 3) comprising a second non-conductive medium (see layers 32, 34, 36 and 40 formed of neoprene in fig. 3; neoprene being a non-conductive material) and a second conductive medium (copper wire segments 38 fig. 3) embedded in the second non-conductive medium (copper wire segments 38 shown to be embedded between the layers of neoprene in fig. 3). Amason teaches that their lightning protection strip assembly “provides very low degradation effect and which is acceptable for use with any antenna” in col. 1 lines 53-56. This disclosure from Amason establishes that their strip assembly was known in the art before the effective filing date of invention.
Since the disclosure of Amason establishes that their lightning protection strip assembly was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the conductive band of Hansen for the strip assembly from Amason, for the predictable result of a lightning protection means with ‘very low radar pattern degradation effect’ as taught by Amason. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”.

However, the combination of Hansen and Stiesdal fails to teach a lightning protection cover attached to the blade body, wherein the lightning protection cover includes a non-conductive medium and a conductive medium embedded in the non-conductive medium, and wherein the lightning protection cover encases a tip of the blade body.
Stiesdal is considered analogous art since it relates to the field of endeavor of lightning protection.
Stiesdal teaches of a lightning protection cover (rotor blade extension member 6 fig. 1) attached to the blade body (see connecting means 8 which connects the extension member 6 to the blade 4 in fig. 3), wherein the lightning protection cover includes a non-conductive medium (blade tip member 6 [is] made of an electrical insulating material such as glass fibre” para. 31) and a conductive medium (see rod 8, anchor 9 and receptor 16 in fig. 3; “rod 8 is made of an electrically conductive metal such as steel for instance” para. 31) embedded in the non-conductive medium (the rod 8 and lightning receptor are shown to be embedded into the blade tip member 6 in fig. 3; the blade tip member 6 is formed from a non-conductive material as described in para. 31), and wherein the lightning protection cover (6 fig. 3) encases a tip of the blade body (the extension member 6 is shown to cover and encase a tip of the blade 4 in fig. 3).
Stiesdal teaches that “the rotor blade tip member may be shaped as a winglet. Winglets are intended to improve the efficiency of the rotor blade in such a manner, that the aerodynamic properties of the blade tip member and when connected to the rotor blade, of the entire rotor blade assembly may be further improved or adjusted” in para. 16. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the blade tip in the combination of Hansen and Amason with the winglet tip extension from Stiesdal so as to allow for the ‘improvement/adjustment of aerodynamic properties’ as taught by Stiesdal. This modification would result in the conductive mediums being connected to each other since they are both connected to the down conductor of the lightning protection system.

Claim(s) 1, 3, 6, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of US 2016/0177915, herein referenced as Gonzalez, in further view of US 2005/0150596, herein referenced as Vargo.
Regarding Claim 1, Hansen teaches of a method for providing a wind turbine blade (blade 10 fig. 5) with lightning protection (see title), the method comprising the steps of:
	providing a blade body (see body of blade 10 fig. 5) comprising a fiber composite material (“Wind turbine blades are generally formed from fibre-reinforced plastics material, e.g. glass fibres and/or carbon fibres which are arranged in a mould and cured with a resin to form a solid structure” para. 71) which is fully cured (“the lightning protection system is arranged to be retrofitted to an existing wind turbine blade” para. 24; since the disclosure of Hansen relates to an existing wind turbine blade, an existing blade would be fully cured), and 
a tip of the blade body (see tip 14 of blade 10 fig. 5),
providing a further lightning protection cover (see conductive band 76 fig. 5), 
attaching the further lightning protection cover (76 fig. 5; “the band can be applied to a blade surface, it may be relatively easily retrofitted to an existing blade. Such a retrofitting operation may comprise attaching a conductive band to the blade surface, e.g. through an adhesive bond” para. 25), wherein attaching the further lightning protection cover comprises fully surrounding, with the further lightning protection cover, the blade body (band 76 is shown to fully surround the blade’s circumference in fig. 5 and fig. 6; “Preferably, said conductive band forms a continuous conductive path around the circumference or perimeter of the wind turbine blade at the longitudinal location” para. 16) when seen in a cross section taken at right angles to a longitudinal axis of the blade body (blade 10 fig. 5), wherein the further lightning protection cover is attached at a distance (band 76 is shown to be attached at a distance from the tip receptor 72 at the blade tip 14 in fig. 5) from the [tip lightning protection] (see tip receptor 72 fig. 5), connecting the second conductive medium of the further lightning protection cover to an existing lightning protection system of the wind turbine (see electrical connection between lightning conductor 70 and band 76 in fig. 6; “As the band can be applied to a blade surface, it may be relatively easily retrofitted to an existing blade” para. 25), wherein the existing lightning protection system of the wind turbine is electrically connected to ground (“the down-conductor 70 may be connected to ground” para. 72),
wherein the lightning protection cover and/or the further lightning protection cover are attached to the blade body with an adhesive medium (“attaching a conductive band to the blade surface, e.g. through an adhesive bond” para. 25).

However, Hansen fails to anticipate providing a lightning protection cover comprising a non-conductive medium and a conductive medium embedded in the non-conductive medium, attaching the lightning protection cover to the blade body, wherein attaching the lightning protection cover comprises encasing, with the lightning protection cover, a tip of the blade body, [and] 
[the further lightning protection cover] comprising a second non-conductive medium and a second conductive medium embedded in the second non-conductive medium.
Hansen and Gonzalez are analogous art in that both relate to the field of endeavor of lightning protection.
Gonzalez teaches of providing a lightning protection cover (rotor blade extension 1 fig. 5) comprising a non-conductive medium (material which makes up extension 1 fig. 1) and a conductive medium (see receptor 7 and connection element 9 in fig. 5 which is shown to be embedded in extension 1 fig. 5) embedded in the non-conductive medium, attaching [a] lightning protection cover (rotor blade extension 1 fig. 5) to the blade body (“a rotor blade extension for mounting over a tip of a rotor blade of a wind turbine” para. 8), wherein attaching the lightning protection cover comprises encasing, with the lightning protection cover (tip extension 1 fig. 5), a tip of the blade body (tip 20 of blade 2 is shown to be encased by the tip extension in fig. 5), [and] 
Gonzalez also teaches that their tip extension “allows for a correction of deviations in the blade shape” in para. 9. While Gonzalez does not explicitly teach the material which makes up tip extension 1, it would be obvious to one of ordinary skill in the art for the material to be a fiber-reinforced composite, which is relatively non-conductive, since they have a high strength/stiffness and low density; they are also very commonly used materials in construction of wind turbine blades.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the tip of the wind turbine blade with the tip extension of Gonzalez so as to “allow for a correction of deviations in the blade shape” as taught by Gonzalez.

However, the combination of Hansen and Gonzalez fails to teach wherein [the further lightning protection cover] comprising a second non-conductive medium and a second conductive medium embedded in the second non-conductive medium.
Vargo is considered analogous art since it relates to the field of endeavor of lightning protection. 
Vargo teaches of [a further lightning protection cover] (laminate structure 12 fig. 1B) comprising a second non-conductive medium (polymeric sheet material 6 fig. 1B) and a second conductive medium (metal layer 8 fig. B) embedded in the second non-conductive medium (polymeric sheet material 6 fig. 1B; since the metal layer 4 is disposed internally relative to the polymeric sheet material 6, with the laminate structure 12 being wrapped around the non-metallic surface 4, the metal layer can be interpreted as embedded in the polymeric sheet material). Vargo teaches that their invention is ‘related to structures such as airplane wings and windmills’ in para. 20. This disclosure from Vargo establishes that their conductive laminate structure was known in the art before the effective filing date of invention.
Since Vargo establishes that their conductive laminate structure was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the conductive band 76 fig. 5 from Hansen, in the combination of Hansen and Gonzalez above, with the conductive laminate structure from Vargo, for the predictable result of a conductive layer which is covered by a polymeric sheet material which would further protect it from the environment.

Regarding Claim 3, the combination of Hansen, Gonzalez and Vargo comprises the method according to claim 1, wherein the adhesive medium is an epoxy-based glue (para. 63 of Vargo, as used to modify the combination of Hansen and Gonzalez above, discloses “epoxy based adhesives” as suitable adhesives to use).  

	Regarding Claim 6, the combination of Hansen, Gonzalez and Vargo comprises the method according to claim 1, wherein attaching the lightning protection cover comprises bending the lightning protection cover to follow the shape of the blade body and/or attaching the further lightning protection cover (see band 76 fig. 5 of Hansen) comprises bending the further lightning protection cover to follow the shape of the blade body (“the band can be applied to a blade surface, it may be relatively easily retrofitted to an existing blade. Such a retrofitting operation may comprise attaching a conductive band to the blade surface, e.g. through an adhesive bond” para. 25 of Hansen; applying the band to the blade surface would include bending it to follow the shape of the surface of the blade 10 fig. 5).  

Regarding Claim 9, the combination of Hansen, Gonzalez and Vargo comprises the method according to claim 1, further comprising: identifying a defective area on or within the blade body, and attaching the lightning protection cover on top of the defective area to the blade body and/or the further lightning protection cover on top of the defective area to the blade body (see tip extension 1 which covers to top of the blade body in fig. 5 of Gonzalez, as used to modify Hansen; para. 9 of Gonzalez, as used to modify Hansen above, describes that the tip extension ‘allows for correction of deviation in the blade shape’; the deviations would be identified defective area(s) and the tip extension would cover up such defective areas).

Regarding Claim 13, the combination of Hansen, Gonzalez and Vargo comprises the method according to claim 1, wherein the conductive medium and/or the second conductive medium (metal layer 8 fig. 1b of Vargo, as used to modify the combination of Hansen and Gonzalez above) is a metallic mesh or a metallic foil (“the metal layer is in the form of a mesh or a screen” para. 38 of Vargo).  

Regarding Claim 14, the combination of Hansen, Gonzalez and Vargo comprises the method according to claim 1, wherein the non-conductive medium and/or the second non-conductive medium (polymeric sheet 6 of Vargo, as used to modify the combination of Hansen and Gonzalez) comprises a polymer.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hansen, Gonzalez and Vargo, as applied to claim 9 above, and further in view of US 8641374, herein referenced as Byreddy.
Regarding Claim 10, the combination of Hansen, Gonzalez and Vargo comprises the method according to claim 9, but fails to teach wherein the defective area is identified using an X-ray analysis and/or a high-frequency measurement.
	Byreddy is considered analogous art since it is within the field of endeavor of wind turbines.
Byreddy teaches of an inspecting device 40 for a wind turbine blade having “an inspecting head 40b fitted with ultrasound or X-ray components capable of detecting defects on the surface of the blade 24” in col. 4 lines 44-58.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Hansen, Gonzalez and Vargo with the inspecting device with ultrasound/X-ray components from Byreddy so as to ‘detect defects on the surface of the blade 24’ as taught by Byreddy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2011080177A1 – discloses a wind turbine blade with a lightning protection arrangement, the wind turbine blade having two section lightning receptor areas. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745